The suit was for illegal ejection from a passenger-train. The jury found for plaintiff $800: Defendant moved for a new trial on the grounds that the verdict was contrary to law and evidence, and excessive in amount. The motion was overruled. The evidence was conflicting. For plaintiff it appeared, that after he had paid his fare the conductor approached him the second time for it, and although assured by him and his companion that it had been paid, insisted that it had not, and said to plaintiff, “You lie; you have not paid your fare,” and “if do not pay it again, I will have to put you off.” As plaintiff and his companion were getting off (his companion going with him through choice), the conductor said, “You stinking, rascally scoundrel.” The conductor first insisted that neither of them had paid their fare, but recalled the fact that plaintiff’s companion had paid, the latter saying he had paid mostly in nickels. But few passengers were on the car, all strangers to plaintiff. The ejection occurred about two miles from Coosahatchie. Plaintiff and his companion walked to Coosahatchie, and as there was no convenient place to stop there, they walked to Rigland, a distance of about twelve miles, where they took the train at five o’clock for Savannah. Plaintiff was about nineteen years old. For defendant the evidence was to the effect, that he did not *640pay his fare, and was ejected for this reason ; that the conductor stopped the train and put him off at a flag-station; and that no abuse of any kind was used towards him, nor indignity put upon him.
Erwin, duBignon & Chisholm, for plaintiff in error.
Garrard, Meldrim & Newman, contra.